UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): November 2, 2010 Hypercom Corporation (Exact name of registrant as specified in its charter) Delaware 001-13521 86-0828608 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 8888 East Raintree Drive Suite 300 Scottsdale, Arizona (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 480-642-5000 Not applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Top of the Form Item 2.02Results of Operations and Financial Condition. On November 2, 2010, Hypercom Corporation (“Hypercom”) reported its results of operations for the quarter endedSeptember 30, 2010. A copy of Hypercom’s press release concerning the foregoing results is furnished as Exhibit 99.1. A copy of Hypercom’s conference call presentation concerning the foregoing results is furnished as Exhibit 99.2,and is posted on the Company’s investor relations website at http://ir.hypercom.com/. This information shall not be deemed to be “filed” for thepurposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or incorporated by reference in any filing under theSecurities Act of 1933, as amended, or the Exchange Act, regardless of the generalincorporation language of such filing, except as shall be expressly set forth byspecific reference in such a filing. Item 9.01. Financial Statements and Exhibits. (c)Exhibits Exhibit No. Exhibit Description Press Release dated November 2, 2010 announcing Hypercom Corporation’s results of operations for its quarter endedSeptember 30, 2010 Q3 2010 Earnings CallPresentation Top of the Form SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. November 2, 2010 Hypercom Corporation By:/s/ Thomas B. Sabol Name: Thomas B. Sabol Title: Chief Financial Officer Top of the Form Exhibit Index Exhibit No. Exhibit Description Press Release dated November 2, 2010 announcing Hypercom Corporation’s results of operations for its quarter endedSeptember 30, 2010 Q3 2010 Earnings Call Presentation
